IN THE COURT OF APPEALS OF IOWA

                                     No. 20-1451
                               Filed January 21, 2021


IN THE INTEREST OF X.C.,
Minor Child,

C.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Lynn Poschner, District

Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       Jesse A. Macro, Jr. of Macro & Kozlowski, LLP, West Des Moines, for

appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Mike Sorci of Youth Law Center, Des Moines, attorney and guardian ad

litem for minor child.




       Considered by Bower, C.J., and Vaitheswaran and Ahlers, JJ.
                                        2


BOWER, Chief Judge.

      A mother appeals the termination of her parental rights to X.C., born in May

2017.1 Because termination of the mother’s parental rights is in the child’s best

interests and no permissive factor weighs against termination, we affirm.

      The mother has long struggled with alcohol abuse, mental-health issues,

and homelessness. She has four older children, none of whom are in her care. 2

On December 5, 2019, X.C. was removed from the mother’s custody and placed

in the custody of the department of human services (DHS) for purposes of foster

care placement. The mother could not explain where the child had been or who

had been caring for the child the previous two months.

      The child was adjudicated a child in need of assistance on February 13,

2020.3 The child’s foster-care placement was not a long-term option and the

mother interfered with DHS’s ability to communicate with relatives for possible

placement.

      Over the next several months, DHS offered the family services. The mother

had several substance-abuse evaluations and a mental-health evaluation. The

mother disputed the findings and recommendations of the evaluations.          She

reported she was going to be entering various treatment programs but had not

participated in sustained treatment. The mother did not recognize or meaningfully

address her underlying mental-health issues.



1 The father’s rights were also terminated. He has not appealed.
2 The mother’s parental rights to two of her children were terminated in March 2002
and to two other children in September 2006.
3 We affirmed adjudication and the subsequent dispositional order on appeal. See

generally In re X.C., No. 20-0470, 2020 WL 2065968 (Iowa Ct. App. Apr. 29, 2020).
                                        3


      The mother did not provide a requested drug screen in May. A review

hearing was held on June 11 and the mother requested referrals for housing

assistance, substance-abuse treatment, and transportation assistance. These

services were ordered. A permanency hearing was scheduled for September 18.

      A family team meeting was held June 22 at which the mother reported she

intended to go to inpatient substance-abuse treatment and she was still homeless.

On June 23, the mother’s urine screen tested positive for methamphetamine,

amphetamines, and marijuana.

      On July 10, the mother was accepted into an inpatient substance-abuse

program. However, she was asked to leave on July 19 because she was disruptive

and not following expectations. A re-entry meeting for the mother was set for July

20. She did not attend. The meeting was rescheduled for July 21 and, when the

mother arrived, she smelled like alcoholic beverages and tested positive for

methamphetamine and amphetamines.           She was not allowed back into the

program.

      A petition to terminate parental rights was filed on August 7. DHS asked

the mother to complete drug screens on August 10 and September 8—she did not.

On August 12, DHS filed a motion for authority to contact relatives because the

child’s foster family had given notice. The court granted the motion and DHS

contacted two relatives as possible placements for the child.4




4 The mother appealed the court’s order authorizing DHS to contact relatives, and
we affirmed the order. See generally In re X.C., No. 20-1106, 2020 WL 6157843
(Iowa Ct. App. Oct. 21, 2020).
                                          4


       On the day the permanency hearing was scheduled—September 18—the

mother requested a new lawyer be appointed to represent her. The court denied

the motion but continued the permanency and termination hearing until September

23 and 24. The mother agreed to the child’s placement with a relative at that

hearing.

       At the termination hearing, the mother testified she had obtained subsidized

housing on September 22 and the program would allow her to maintain her unit for

a period of time while she attended inpatient substance-abuse treatment. The

mother testified the child could be returned to her immediately but also requested

an additional six months to achieve reunification.

       On October 27, the juvenile court ordered the mother’s rights terminated

pursuant to Iowa Code section 232.116(1)(g) and (h) (2020).

       The mother appeals. She does not contest the grounds for termination have

been met. However, she does contend termination of her parental rights is not in

the child’s best interests and termination is not required because the child is placed

with a relative and there is a bond between mother and child.

       On our de novo review, see In re M.W., 876 N.W.2d 212, 219 (Iowa 2016),

the grounds for termination of parental rights are supported by clear and

convincing evidence. We find no need to repeat the factual history. We adopt the

juvenile court’s detailed findings and agree with its conclusions. While it is clear

the mother loves her child, she has been unwilling or unable to put her child’s

needs before her own. As noted by the juvenile court, the child

       is three years old. She was living in a chaotic and unsafe
       environment when she was removed. [The child] does show a bond
       with her mother and is upset when their visits end; however she
                                           5


       doesn’t have any sense of a stranger and identifies many different
       people as her mom or dad immediately after meeting with them. [The
       child] recently changed placements and was placed with a relative.
       The delay in relative placement was a direct result of [the mother’s]
       refusal to provide relative information and facilitate identifying a
       relative placement. This action by [the mother] did not show that
       [she] prioritizes [the child’s] needs before her own.
               [The child] is healthy and on track developmentally.
               [The child] should not wait any longer to learn where she is
       going to grow up and who is going to be permanently responsible for
       her. She deserves to have finality.

       After considering the child’s safety, the best placement for furthering the

long-term nurturing and growth of the child, and the child’s physical, mental, and

emotional condition and needs, termination of the mother’s parental rights is in the

child’s best interests. See Iowa Code § 232.116(2). “It is well-settled law that we

cannot deprive a child of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be

a parent and be able to provide a stable home for the child.” In re A.M., 843 N.W.2d

100, 112 (Iowa 2014) (citation omitted).

       The mother asserts the court should have declined to terminate because

the child is placed with a relative and termination would be detrimental to the child

due to the close mother-child relationship. See Iowa Code § 232.116(3)(a), (c)

(providing permissive factors that may weigh against termination, including a

“relative has legal custody of the child” and “termination would be detrimental to

the child at the time due to the closeness of the parent-child relationship”).

       Iowa Code section 232.116(3) provides that “[t]he court need not terminate

the relationship between the parent and child” under certain circumstances.

       A finding under subsection 3 allows the court not to terminate. “The
       factors weighing against termination in section 232.116(3) are
       permissive, not mandatory,” and the court may use its discretion,
                                           6


       “based on the unique circumstances of each case and the best
       interests of the child, whether to apply the factors in this section to
       save the parent-child relationship.”

A.M., 843 N.W.2d at 113 (citations omitted).

       Paragraph (a) allows the juvenile court to avoid terminating a parent’s rights

if the child is in a relative’s legal custody. We do not believe the fact that the child

has been placed with a relative weighs against termination here. This child needs

permanency, not prolonged uncertainty.         And, while paragraph (c) allows the

juvenile court to not terminate when “[t]here is clear and convincing evidence that

the termination would be detrimental to the child at the time due to the closeness

of the parent-child relationship,” we are not persuaded this is such a case. We

therefore affirm the termination of the mother’s parental rights.

       AFFIRMED.